Case 1:19-mc-00342-UNA Document1 Filed 11/26/19 Page 1 of 1 PagelD #: 1

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

 

for the

PHILLIPS PETROLEUM COMPANY SOUTHERN DISTRICT OF NEW YORK

VENEZUELA LIMITED and

CONOCOPHILLIPS PETROZUATA B.V.

Plaintiff )
e ) Civil Action No. 18-CV-03716-VEC

PETROLEOS DE VENEZUELA, S.A., )
CORPOGUANIPA, S.A., and )
PDVSA PETROLEO, $.A.

 

Defendant

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) __ 08/23/2018

Lalso certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) 1s pending
before this court, the time for appeal has expired. and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: al \9

CLERK OF COURT

XMANGO

Signature of Glerk-or Depitty Clerk
